Dismissed and Opinion Filed February 10, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01467-CV

                              EDWARD CERVANTES, Appellant
                                         V.
                               CHEUNG-LOON, LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 08-9267-G

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellee, Cheung-Loon, LLC’s January 27, 2015, motion to dismiss

the appeal. Appellee contends the appeal should be dismissed for want of jurisdiction.

Specifically, appellee contends appellant has failed to file his brief.

       This appeal originated when appellants, Edward Cervantes and Cergon, Inc. both

appealed a trial court judgment in favor of appellee. By order entered July 17, 2014, we granted

appellants’ counsel’s motion to withdraw. In that order we cautioned Cergon, Inc. that it could

only appear in this Court through an attorney and, unless it notified us by August 18, 2014 of

new counsel, its appeal would be dismissed. Cergon failed to retain new counsel and its appeal

was dismissed on September 9, 2014. In the order dismissing Cergon’s appeal, we reiterated that

Cervantes’ brief was due September 19, 2014.
       By order entered September 30, 2014, we cautioned Cervantes that failure to comply with

this Court’s order to file his brief could result in dismissal of the appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1); 42.3(c). In that same order, we again ordered Cervantes to file his

brief along with an extension motion explaining the reason for the delay in filing the brief no

later than October 13, 2014. See TEX. R. APP. P. 10.5(b), 38.8(a)(1). To date, Cervantes has not

filed the brief or otherwise communicated with the Court. Accordingly, we grant appellee’s

motion and dismiss the appeal. See id. 38.8(a)(1); 42.3(c).




131467F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EDWARD CERVANTES, Appellant                         On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01467-CV         V.                       Trial Court Cause No. 08-9267-G.
                                                    Opinion delivered by Chief Justice Wright.
CHEUNG-LOON, LLC, Appellee                          Justices Lang-Miers and Stoddart
                                                    participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.


Judgment entered this 10th day of February, 2015.




                                             –3–